

117 S1659 IS: Highway Cost Allocation Study Act of 2021
U.S. Senate
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1659IN THE SENATE OF THE UNITED STATESMay 17, 2021Ms. Lummis (for herself and Mr. Kelly) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Secretary of Transportation to carry out a highway cost allocation study, and for other purposes.1.Short titleThis Act may be cited as the Highway Cost Allocation Study Act of 2021.2.FindingsCongress finds that—(1)the Highway Trust Fund was designed to be self-sustaining by relying on user fees from motorists on the roadways;(2)however, since 2008, the Highway Trust Fund has experienced a revenue shortfall;(3)Congress has relied on transfers from the general fund of the Treasury to supplement the Highway Trust Fund since that time, undermining the user fee model;(4)the Department of Transportation last completed a highway cost allocation study in 1997; and(5)the information gained from an updated highway cost allocation study could allow Congress to equitably ensure the long-term solvency of the Highway Trust Fund. 3.Highway cost allocation study(a)In generalNot later than 4 years after the date of enactment of this Act, the Secretary of Transportation (referred to in this section as the Secretary), in coordination with State departments of transportation, shall carry out a highway cost allocation study to determine the direct costs of highway use by various types of users. (b)InclusionsThe study under subsection (a) shall include an examination of—(1)the Federal costs occasioned in the design, construction, rehabilitation, and maintenance of Federal-aid highways by—(A)the use of vehicles of different dimensions, weights, number of axles, and other specifications; and(B)the frequency of those vehicles in the traffic stream; and(2)the proportionate share of the costs described in paragraph (1) that are attributable to each class of highway users.(c)RequirementsIn carrying out the study under subsection (a), the Secretary shall—(1)ensure that the study examines only direct Federal costs of highway use;(2)capture the various driving conditions in different geographic areas of the United States; and(3)to the maximum extent practicable, distinguish between costs directly occasioned by a highway user class and costs occasioned by all highway user classes.(d)Reports(1)Interim reportsNot less frequently than annually during the period during which the Secretary is carrying out the study under subsection (a), the Secretary shall submit to Congress an interim report on the progress of the study.(2)Final reportOn completion of the study under subsection (a), the Secretary shall submit to Congress a final report on the results of the study, including the recommendations under subsection (e). (e)RecommendationsOn completion of the study under subsection (a), the Secretary, in coordination with the Secretary of the Treasury, shall develop recommendations for a set of revenue options to fully cover the costs occasioned by highway users, including recommendations for—(1)changes to existing revenue streams; and(2)new revenue streams based on user fees. (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary. 